Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 23rd 2022 has been considered.
Claims 1-6 and 8-12 have been amended.
Claims 13 and 14 are cancelled.
Claims 1-12 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 23rd 2022 has been entered.

Claim Rejections - 35 USC § 112
In view of the claims amendments filed on January 23rd 2022, the rejections of claims 1, 5 and 11 under 35 USC §112(a), and the rejections of claims 1 and 11 under 35 USC §112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and  7-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Arnaud et al., “Chicken fat dry fractionation: Effects of temperature and time on crystallization, filtration and fraction properties” (‘Arnaud1’), NPL Arnaud et al., “Suitable cooling program for chicken fat dry fractionation” (‘Arnaud2’) (from Eur. J. Lipid Sci. Technol. 109 (2007) 127-133), NPL Arnaud et al., “Thermal characterization of chicken fat dry fractionation process” (‘Arnaud3’) (from Journal of Food Engineering 72(2006) 390-397) and NPL Timms., “Fractional Crystallisation – The Fat Modification Process for The 21st Century” (from Malaysian Oil Science and Technology 2005, Vol. 14, No. 1) in view of Kaas (USPat.Pub 2006/0268659 A1).

Regarding claims 1-4, 7-10 and 11: Arnaud1 discloses of dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241). Arnaud1 specifically discloses an example where the solid fat crystals were collected at 14.3 ºC (see Arnaud1 page 243).
As to the volume of the sample recited in claims 1 and 11: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat in 2.0 litter vessels; However, given the fact that the fractionation of crude fat can be scaled up, the mere scaling up of the poultry oil fractionation in Arnaud1, Arnaud2 and Arnaud3 50 litters would have been obvious to a skilled artisan at the time the application was filed. As set forth in MPEP §2144.04 (IV)(A), “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
As to the use of a cold room at a predetermined temperature as recited in claims 1 and 11: Arnaud1 discloses of dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind where the fat is cooled by a cold water jacket-type vessel (see Arnaud1 pages 239-241) and  Timms discloses that crystallizing fat in a cold room at a predetermined temperature is well known and convention in the art (see Timms abstract; sections 2.1-2.3 and page 5, right column).
As to the mixing using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the an inner wall of the mixing bowl recited in claims 1 and 11: Arnaud3 discloses agitating the fat during crystallization was well known and conventional (see Arnaud3 page 391; figure 1). Moreover, Arnaud1, Arnaud2 and Arnaud3 disclose of using variable-speed agitator during crystallization (see Arnaud1 page 240, left column; Arnaud2 page 128, left column; and Arnaud3 page 391). Arnaud1, Arnaud2 and Arnaud3 disclose of using agitation rates that are higher than the rate recited in claim 9, Arnaud3 discloses that using slow agitation rate allows for a homogenous temperature without breaking crystals being formed (see Arnaud3 page 391) and Timms discloses the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column), but Arnaud1, Arnaud2, Arnaud3 and Timms fail to disclose using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the an inner wall of the mixing bowl; However, Kaas discloses using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the an inner wall of the mixing bowl to provide better mixing (see Kaas abstract; paragraphs [0006]-[0008]; figures 1-5). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2, Arnaud3 and Timms and to have used a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the an inner wall of the mixing bowl to provide better mixing, and thus arrive at the claimed limitations.
As to the agitation rates of the silicone attached mixer scraping paddle recited in claims 1, 9 and 11: Arnaud3 discloses agitating the fat during crystallization was well known and conventional (see Arnaud3 page 391; figure 1). Moreover, Arnaud1, Arnaud2 and Arnaud3 disclose of using variable-speed agitator during crystallization (see Arnaud1 page 240, left column; Arnaud2 page 128, left column; and Arnaud3 page 391). Arnaud1, Arnaud2 and Arnaud3 disclose of using agitation rates that are higher than the rate recited in claim 9, Arnaud3 discloses that using slow agitation rate allows for a homogenous temperature without breaking crystals being formed (see Arnaud3 page 391) and Timms discloses the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2 and Arnaud3 and to have adjusted the agitation rate and standing time in order to encourage the development of large crystals and to maintain homogenous temperature without breaking crystals being formed, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the higher or different ratios of MUFA and PUPA to SFA recited in claims 1 and 11: Given the fact that dry fractionation is known to provide stearin fractions with a higher saturated fatty acid content and olein fractions with higher unsaturated fatty acid content (see Arnaud3 introduction on page 390) and since the crude oil is a mixture of the olein and stearin fractions, the harvested poultry oil (i.e., olein fraction) clearly has higher monounsaturated fatty acid content than the crude oil. 
As to the temperatures and durations recited in claims 1-3, 7 and 11: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394), but fail to disclose the temperatures and durations recited; However, Arnaud1, Arnaud2, Arnaud3 and Timms disclose the physical/textural properties of the fractions depend on the temperature and duration of crystallization (see Arnaud1 whole document, Arnaud2 whole document, Arnaud3 whole document and Timms pages 3-5) and the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column). Therefore, it would have been obvious to a skilled artisan to have modified Arnaud1, Arnaud2 and Arnaud3 and to have adjusted the fractionation temperature, duration and stirring rates in order to attain fat with desired physical/textural properties and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 12: While Arnaud1, Arnaud2 and Arnaud3 are silent regarding the intended use of the fractionated poultry oil recited in claim 12 (i.e., preparing a dietary oil), the intended use recited in claim 12 does not provide the claimed method with a manipulative difference between the positively recited method steps and those disclosed in Arnaud1, Arnaud2 and Arnaud3, and therefore the intended use recited in claim 12 does not provide a patentable distinction over the prior art.  

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over NPL Arnaud1, Arnaud2, Arnaud3, Timms and Kaas as applied to claims 1-4 and  7-12 above, and further in view of Seynaeve et al (EP 0651046 A1).
Regarding claim 5: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394). While Arnaud1, Arnaud2 and Arnaud3 disclose examples where the stearin was filtered out of the olein for 20 minutes using pressure (see Arnaud1 page 240, left column; Arnaud2 page 128, left column and Arnaud3 page 390, left column), Arnaud1, Arnaud2 and Arnaud3 fail to disclose using centrifuge to provide the pressure/force to push the filtrate through the filter; However, Seynaeve discloses in example 2 on page 5, that centrifuge filtering (i.e., filtration over a laboratory basket centrifuge) of stearin fraction out of olein fraction, is well known and conventional. Accordingly, it would have been an obvious matter of choice to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2 and Arnaud3 and to have used centrifuge filtering for 20 minutes at a rate encompassing the RPM recited in the claims in order to separate the stearin fraction from the olein fraction, and thus arrive at the claimed limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over NPL Arnaud1, Arnaud2, Arnaud3, Timms and Kaas as applied to claims 1-4 and  7-12 above, and further in view of Mottier et al (US 5,318,777).
Regarding claim 6: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394), but fail to disclose using directly collect or decant the olein fraction; However, Mottier discloses that separating the stearin fraction from the olein fraction by decantation was well known and conventional. Accordingly, it would have been an obvious matter of choice to a skilled artisan at the time the application was filed to have modified Anaud1, Arnaud2 and Arnaud3 and to have used decantation in order to separate the stearin fraction from the olein fraction, and thus arrive at the claimed limitations.

Response to Arguments
In view of the claims amendments filed on January 23rd 2022, the rejections of claims 1, 5 and 11 under 35 USC §112(a), and the rejections of claims 1 and 11 under 35 USC §112(b) have been withdrawn.
Applicant's arguments filed on January 23rd 2022 have been fully considered but they are not persuasive.

With regards to Applicant’s arguments that the prior art references fail to disclose newly added silicone pads attached mixing paddles, predetermined temperature limitations, it is respectfully submitted that these new limitations are addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792